—Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered October 25, 1991, convicting defendant, after jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crime charged was proven beyond a *399reasonable doubt (People v Bleakley, 69 NY2d 490). The jury’s determinations of fact and credibility, not unreasonable, will not be disturbed by this Court (People v Gruttola, 43 NY2d 116).
In light of the defense summation utilizing the theme of the People’s witnesses "creating a picture” of defendant as a drug seller, and related comments, the prosecutor’s summation comments regarding credibility of the People’s witnesses constituted appropriate response (People v Marks, 6 NY2d 67, cert denied 362 US 912).
We have reviewed defendant’s additional arguments and find them to be without merit. Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.